Name: Council Regulation (EEC) No 3490/89 of 21 November 1989 repealing Regulation (EEC) No 3042/89 extending the anti-dumping duty imposed by Regulation (EEC) No 3651/88 to certain serial-impact dot-matrix printers assembled in the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23. 11 . 89 Official Journal of the European Communities No L 340/5 COUNCIL REGULATION (EEC) No 3490/89 of 21 November 1989 repealing Regulation (EEC) No 3042/89 extending the anti-dumping duty imposed by Regulation (EEC) No 3651/88 to certain serial-impact dot-matrix printers assembled in the Community future sourcing of parts and materials and other aspects of the assembly or production operation of the companies concerned in the Community. (3) The Commission, has decided to accept these undertakings. (4) Under these circumstances Regulation (EEC) No 3042/89 should be repealed. (5) It is considered appropriate that the duty should only be collected up to the date of the acceptance by the Commission of the undertakings, the Council being satisfied that, from that date, adher ­ ence to the terms of the undertaking will eliminate the circumvention of the anti-dumping duty, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European ; Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), and in particular Article 13 (10) thereof, Having regard to the proposal submitted by the Commission after consultation within the Advisory Committee as provided for under the above Regulation, Whereas : ( 1 ) The Council , by Regulation (EEC) No 3042/89 (2), extended the anti-dumping duty imposed by Regulation (EEC) No 3651 /88 (3) to certain serial ­ impact dot-matrix printers (hereinafter referred to as 'SIDM printers') assembled in the Community by NEC Technologies Ltd (UK) and Star Micronics Manufacturing Ltd (UK). (2) Subsequently, these two companies offered undertakings . The Commission verified, at the premises of the said companies, that they had removed the conditions justifying the extension by Regulation (EEC) No 3042/89 of the anti-dumping duties to SIDM printers assembled or produced by them in the Community. The undertakings have also given satisfactory assurances regarding the HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3042/89 is hereby repealed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 12 October 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 November 1989 . For the Council The President J. PELLETIER (') OJ No L 209, 2. 8 . 1988, p . 1 . (J) OJ No L 291 , 10 . 10 . 1989, p. 52. 0 OJ No L 317, 24. 11 . 1988, p. 33 .